Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.  This is a final action on the merits in response to the reply received 3/1/2021.
Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
Applicant argues that Paschalakis fails to disclose comparing variations of pixel intensities within a first block of a first image to variations of pixel intensities within a plurality of candidate blocks of a second image to determine differences in pixel activity. The examiner respectfully disagrees. The examiner respectfully disagrees. La discloses in [0078] that motion estimation uses a lagrangian coefficient (cost). The cost is the distortion based on the difference between pixels in a motion compensation macroblock (reference frame) and a pixels in an input macroblock. Jmt is the rate distortion cost that is based on distmt (at least part on the difference in pixel activity). La discloses in Fig 5, [0105] comparing macroblocks between multiple frames. The examiner would like to note that there are several blocks in a macroblock, which is interpreted as a subset). In fact, [0105-0106] discloses comparing each row of the macroblocks. This is interpreted as estimating motion between the first and the second image based on a cost, the cost based on a subset of candidate blocks of the second image having differences in pixel activity with the first block of the image. Furthermore, Paschalakis discloses comparing the intensity variations as taught in [0016]. LA fails to disclose estimating motion comprises comparing pixels of the first block of the first image to pixels of the second block of the second image in response to determining that the difference in pixel activity is less than a threshold value. Ikeda discloses in [0014], wherein calculating block activity for each pixel block between two frames. Comparing the block activity with a threshold; [0017], wherein the threshold unit determines whether or not the block activity value is smaller than a threshold. The examiner notes that the activity value represents the degree of variation in pixel value (pixel activity) in frames as taught in the abstract). Also,  Paschalakis discloses in [0012], wherein comparing the intensity values of pixels within the intensity values of pixels in at least one other frame in the sequence to generate intensity difference values (variations); [0014], wherein determine the sign of each intensity difference value; [0016], wherein determine a measure of uniformity of the direction of intensity variations between the frame and other frames. Rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are 1-2, 4-5, 7-8, 10-11, 13-15, 17-18, 20 rejected under 35 U.S.C. 103 as being unpatentable over US 20160165235 A1-LA, in view of US 20100302453 A1-Paschalakis et al (Hereinafter referred to Pas”), in further view of US 20090207315 A1-Ikeda et al (Hereinafter referred to as Ikeda”).
Regarding claim 1, LA discloses a method (Fig. 8) comprising:
comparing pixel activity of a first block of a first image to pixel activity of a plurality of candidate blocks of a second image to determine a difference in pixel activity ([0060-61], wherein in [0060], comparing each pixel (interpreted as pixel activity) in the first frame with pixel in the second frame; [0061] discloses when the corresponding blocks between he first and second frames are not identical (different), the first bit may be “0”; Fig. 5, [0105],  pixel by pixel comparison, of blocks in a first frame to blocks in a second frame; [0130], wherein determining that a correlation does not exist between the first frame and the second frame (difference))
estimating motion between a first image and a second image based on a cost ([0078], wherein the Lagragian coefficient (cost) is used for motion estimation. In other words, motion estimate is based on a cost, the cost based on a subset of plurality of candidate blocks of the second image, wherein the subset of the plurality of candidate blocks have differences in pixel activity ([0078], wherein distmt is a distortion of the difference between a pixel (pixel activity) between two blocks. Jmt is the rate distortion cost that is based on distmt (at least part on the difference in pixel activity; La discloses in Fig 5, [0105] comparing macroblocks between multiple frames. The examiner would like to note that there are several blocks in a macroblock, which is interpreted as a subset). In fact, [0105-0106] discloses comparing each row of the macroblocks. This is interpreted as estimating motion between the first and the second image based on a cost, the cost based on a subset of candidate blocks of the second image having differences in pixel activity with the first block of the image ); and 
encoding the first image based on the estimated motion for transmission across a network ([0090], wherein encoding data output from motion vector information. In other words, encoding is based on motion estimation).
LA fails to disclose comparing pixel activity comprising variations of pixel intensities of a first block of a first image to pixel activity comprising variations of pixel intensities of a second block of a second image to determine a difference in pixel activity.
However, in the same field of endeavor, Pas discloses comparing pixel activity comprising variations of pixel intensities of a first block of a first image to pixel activity comprising variations of pixel intensities of a plurality of candidate blocks of a second image to determine differences in pixel activity, ([0012], wherein comparing the intensity values of pixels within the intensity values of pixels in at least one other frame in the sequence to generate intensity difference values (variations); [0014], wherein determine the sign of each intensity difference value; [0016], wherein determine a measure of uniformity of the direction of intensity variations between the frame and other frames).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by LA to disclose comparing pixel activity comprising variations of pixel intensities of a first block of a first image to pixel activity comprising variations of pixel intensities of a second block of a second image to determine a difference in pixel activity as taught by Pas, to enhance robustness to motion and global motion compensation ([0073], Pas).
LA and Pas fail to disclose estimating motion between the first and the second image based on a subset of candidate blocks of the second image, wherein the subset of the plurality of candidate blocks has differences in pixel activity with the first block of the image less than a threshold.
However, in the same field of endeavor, Ikeda discloses estimating motion between the first and the second image based on a subset of candidate blocks of the second image, wherein the subset of the plurality of candidate blocks has differences in pixel activity with the first block of the image less than a threshold ([0014], wherein calculating block activity for each pixel block between two frames. Comparing the block activity with a threshold; [0017], wherein the threshold unit determines whether or not the block activity value is smaller than a threshold. The examiner notes that the activity value represents the degree of variation in pixel value (pixel activity) in frames as taught in the abstract).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by LA and Pas to disclose estimating motion between the first and the second image based on a subset of candidate blocks of the second image, wherein the subset of the plurality of candidate blocks has differences in pixel activity with the first block of the image less than a threshold as taught by Ikeda, to be able to accurately determine the reliability of the detected motion vector ([0022], Ikeda).
Regarding claim 2, Ikeda discloses the method of claim 1, wherein estimating motion comprises comparing pixels of the first block of the first image to pixels of a second block of the second image in response to determining that a difference in pixel activity between the first block and the second block is less than a threshold value ([0014], wherein calculating block activity for each pixel block between two frames. Comparing the block activity with a threshold; [0017], wherein the threshold unit determines whether or not the block activity value is smaller than a threshold. The examiner notes that the activity value represents the degree of variation in pixel value (pixel activity) in frames as taught in the abstract).
Regarding claim 4, Ikeda discloses the method of claim 1 wherein comparing pixel activity comprises identifying the subset of candidate blocks of the second image having differences in pixel activity with the first block of the first image within the threshold value ([0014], wherein calculating block activity for each pixel block between two frames. Comparing the block activity with a threshold; [0017], wherein the threshold unit determines whether or not the block activity value is smaller than a threshold. The examiner notes that the activity value represents the degree of variation in pixel value (pixel activity) in frames as taught in the abstract), wherein the pixel activity is measured using a first pixel activity metric (abstract, calculating an activity value; [0007-8], sum of absolute difference).
Regarding claim 5, LA in view of Ikeda discloses the method of claim 4, further comprising: comparing pixel activity of each block of the subset of candidate blocks of the second image with the first block of the first image (Ikeda,[0014], wherein calculating block activity for each pixel block between two frames. Comparing the block activity with a threshold; [0017], wherein the threshold unit determines whether or not the block activity value is smaller than a threshold. The examiner notes that the activity value represents the degree of variation in pixel value (pixel activity) in frames as taught in the abstract; LA-([0060-61], wherein in [0060], comparing each pixel (interpreted as pixel activity) in the first frame with pixel in the second frame; [0061] discloses when the corresponding blocks between he first and second frames are not identical (different), the first bit may be “0”; Fig. 5, [0105],  pixel by pixel comparison, of blocks in a first frame to blocks in a second frame; [0130], wherein determining that a correlation does not exist between the first frame and the second frame (difference)), wherein the pixel activity is measured using a second pixel activity metric different from the first pixel activity metric (La, [0078], Sad, SATD, SSD may be used).
Regarding claim 7, LA discloses the method of claim 1, further comprising identifying the pixel activity of the first block and the second block based on one of: gray-level co-occurrence matrix, a spatial gradient, wavelet transform, discrete cosine function, or average pixel value in a block ([0088], wavelet).
Regarding claim 8, analyses are analogous to those presented for claim 1, and are applicable for claim 8
Regarding claim 10, analyses are analogous to those presented for claim 4 and are applicable for claim 10.
Regarding claim 11, analyses are analogous to those presented for claim 5 and are applicable for claim 11.
Regarding claim 13, analyses are analogous to those presented for claim 7 and are applicable for claim 13.
Regarding claim 14, analyses are analogous to those presented for claim 1 and are applicable for claim 14, wherein a device ([0030], memory ([0030], processor ([0030])
Regarding claim 15, analyses are analogous to those presented for claim 2, and are applicable for claim 15, 
Regarding claim 17, analyses are analogous to those presented for claim 4 and are applicable for claim 17.
Regarding claim 18, analyses are analogous to those presented for claim 5 and are applicable for claim 18.
Regarding claim 20, analyses are analogous to those presented for claim 7 and are applicable for claim 20.
Claims 3 and 9, 16 rejected under 35 U.S.C. 103 as being unpatentable over US 20160165235 A1-LA, US 20100302453 A1-Paschalakis et al (Hereinafter referred to Pas”), in view of US 20090207315 A1-Ikeda et al (Hereinafter referred to as Ikeda”), in further view of US 20070014368 A1-MacInnis et al (hereinafter referred to as Mac”).
Regarding claim 3, Ikeda discloses the method of claim 2 (see claim 2), 
LA, Pas, and Ikeda fails to explicitly disclose in detail wherein estimating motion comprises: calculating a cost for each vector of a plurality of vectors from pixels of the first block to pixels of the second block; and identifying the vector having the lowest cost.
However, in the same field of endeavor, Mac discloses calculating a cost for each vector of a plurality of vectors from pixels of the first block to pixels of the second block; and identifying the vector having the lowest cost ([0041], wherein a motion vector is associated with reference and current block (first and second block); [0042], if the cost of the lowest cost motion vector isn’t sufficient less than the cost of zero motion vector, than the zero motion vector is identified. Therefore, it is obvious that each vector has a calculated cost associated with it)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by LA, Pas, and Ikeda to disclose wherein estimating motion comprises: calculating a cost for each vector of a plurality of vectors from pixels of the first block to pixels of the second block; and identifying the vector having the lowest cost as taught by MAC, may improve immediate neighbors and neighbors up to 8 pixels away ([0045], Mac).
Regarding claim 9, analyses are analogous to those presented for claim 3 and are applicable for claim 9.
Regarding claim 16, analyses are analogous to those presented for claim 3 and are applicable for claim 16.

Allowable Subject Matter
Claims 6, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487